52 F.3d 1123
311 U.S.App.D.C. 278
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Alexander ARIAS, Appellant.
No. 94-3011.
United States Court of Appeals, District of Columbia Circuit.
March 29, 1995.

Before:  EDWARDS, Chief Judge;  WALD and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.  Because Arias fled before sentencing, and remained a fugitive for nearly two years before he was finally apprehended, the district court properly increased his sentence two levels for obstruction of justice.  See U.S.S.G. Sec. 3C1.1.  Likewise, the district court's refusal to give a two-point reduction for acceptance of responsibility, pursuant to U.S.S.G. Sec. 3E1.1, was not clearly erroneous.  See U.S.S.G. Sec. 3E1.1, comment.  (n. 4).  ("Conduct resulting in an enhancement [for obstruction of justice] ordinarily indicates that the defendant has not accepted responsibility for his criminal conduct.").


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.

Per Curiam